May 22, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                        IN THE INTEREST OF A.M.P., A Child
NO. 14-11-00164-CV
                                ____________________



This cause, an appeal from the judgment in favor of appellee HENRY KOHL, signed
December 13, 2010, was heard on the transcript of the record. We have inspected the
record and find error in the judgment. We therefore order that the portions of the
judgment relating to the petition to modify child support and the counter-petition to
modify child support are REVERSED and ordered severed and REMANDED for
proceedings in accordance with this court’s opinion. Further, we order the remainder of
the judgment AFFIRMED, including the order denying recovery on appellant LIANE
POELL’S fraudulent-inducement claim and the orders regarding possession of and access
to A.M.P. We order appellee HENRY KOHL to pay all costs incurred in this appeal.
We further order this decision certified below for observance.